DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly 

Claim 13 recites the limitation "the permeate transfer line" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though claim 13 was intended to depend from claim 4 instead of claim 2, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim 14 recites the limitation "the permeate collection line" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though claim 14 was intended to depend from claim 4 instead of claim 2, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4, 5, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication JP 2013-17939.

	With regard to claim 1, JP ‘939 discloses a method for processing a natural gas (biogas, see paragraph [0060] of the English language machine translation) containing carbon dioxide in an installation comprising a plurality of membrane modules (341a-341f), a first portion of the plurality of membrane modules being assigned to a first processing level (301) defining a first membrane surface, and a second portion of the plurality of membrane modules being assigned to a second processing level (302) defining a second membrane surface, wherein the first processing level (301) and the second processing level (302) are fluidly connected in retentate series (see Figs. 3 and 4) or in permeate series (see Figs. 11 and 12), wherein when the evolution in the operating conditions results in one or more processing levels requiring less membrane surface for gas processing and the other processing level requiring more membrane surface for gas processing then the method comprises a reassignment step reassigning at least one membrane module (e.g. module 341c, see Figs. 3 and 4) assigned from the first or second processing level requiring less membrane surface to the first or second processing level requiring more membrane surface at Figs. 3-12, the English language abstract and paragraphs [0022], [0027]-[0060] and [0068] of the English language machine translation.

	With regard to claim 2, JP ‘979 discloses a number of membrane modules of the plurality of membrane modules of the first or second processing level requiring less membrane surface to be reassigned to the first or second processing level requiring more surface area depending on the carbon dioxide content in the natural gas (biogas) at paragraphs [0027], [0060] and [0068] of the English language machine translation.

	With regard to claims 4 and 19, JP ‘979 discloses the first and second processing levels being fluidly connected in retentate series, and wherein the installation further includes a natural gas supply line (351), a transfer inlet line (311), a permeate collection line (312), a retentate collection line (313), a permeate transfer line (315), a retentate transfer line (314), and each of the plurality of membrane 

	With regard to claim 5, JP ‘979 discloses the first and second processing levels being fluidly connected in retentate series, and wherein the installation further includes a natural gas supply line (351), a transfer inlet line (311), a permeate collection line (312), a retentate collection line (313), a permeate transfer line (317), and a retentate transfer line (318), wherein each of the plurality of membrane modules (341a-341f) comprises an inlet, a permeate outlet and a retentate outlet, wherein in the first processing level all of the inlets are fluidly connected to the supply line (351), all of the retentate outlets are fluidly 

	With regard to claim 13, JP ‘979 discloses compressing (at compressor 361) the permeate collected in the permeate transfer line (315) at Figs. 3 and 4.

	With regard to claim 15, JP ‘979 discloses compressing (at compressor 363) the permeate collected in the permeate transfer line (317) at Figs. 11 and 12.

	With regard to claim 18, JP ‘979 discloses the carbon dioxide content in the natural gas requiring a required total membrane surface, the plurality of membrane modules providing a total available surface, wherein when the total available membrane surface exceeds the total surface required for carbon dioxide .

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2013-17939 in view of Akmal et al. (US 2016/0146764 A1).

	With regard to claim 3, JP ‘979 discloses the number of membrane modules of the first or second processing level requiring less membrane surface to be reassigned to the first or second processing level requiring more membrane surface depending on the evolution of the composition or flow rate of the natural gas (biogas) at paragraphs [0027], [0060] and [0068] of the English language machine translation.
	JP ‘979 does not disclose the reassignment depending on the evolution in the pressure of the natural gas.
	Akmal et al. discloses regulating a natural gas separation process based on parameters including pressure, flow rate and composition of the feed at paragraphs [0017]-[0018].
	It would have been obvious to one of ordinary skill in the art to incorporate the pressure-based control of Akmal et al. into the method of JP ‘979 since such is recognized in the art as a variable which 

With regard to claim 20, JP ‘979 discloses the first and second processing levels being fluidly connected in retentate series, and wherein the installation further includes a natural gas supply line (351), a transfer inlet line (311), a permeate collection line (312), a retentate collection line (313), a permeate transfer line (315), a retentate transfer line (314), and each of the plurality of membrane modules (341a-341f) comprising an inlet, a permeate outlet and a retentate outlet, wherein in the first processing level all of the inlets are fluidly connected to the supply line (351), all of the permeate outlets are fluidly connected to the permeate collection line (312), all of the retentate outlets are fluidly connected to the retentate transfer line (314), and all of the retentate outlets fluidly connected to the retentate transfer line are fluidly connected to the transfer inlet line (311), wherein in the second processing level all of the module inlets are fluidly connected to the transfer inlet line (311), all of the retentate outlets are fluidly connected to the retentate collection line (313), all of the permeate outlets are fluidly connected to the permeate transfer line (315), and all of the permeate outlets fluidly connected to the permeate transfer line are fluidly connected to the supply line (see e.g. Figs. 3 and 4), wherein the membrane surface required for the first processing level increases and the membrane surface required for the second processing level decreases (e.g. Fig. 3 to Fig. 4), the step of reassigning from the second processing level to the first processing level comprises fluidly disconnecting the inlet, the retentate outlet and the permeate outlet of one or more of the membrane modules (e.g. 341c) to be reassigned, fluidly connecting the inlet of each of the one or more membrane modules to be reassigned to the supply line (351), fluidly connecting the permeate outlet of each of the one or more membrane modules to be reassigned to the permeate collection line (312), and fluidly connecting the retentate outlet of each of the one or more membrane modules to be reassigned to the retentate transfer line (314) at Figs. 3-10 (especially Figs. 3 and 4), the English language abstract and paragraphs [0022], [0027]-[0060] and [0068]-[0069] of the English language machine translation.

9.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication JP 2013-17939 in view of Chinn et al. (US 2010/0186586 A1).
	JP ‘979 does not disclose compressing the permeate collected in the permeate collection line.
	Chinn et al. discloses a natural gas separation system including compressing collected permeate for reinjection, carbon dioxide sequestering or enhanced oil recovery (EOR) at paragraph [0012].
	It would have been obvious to one of ordinary skill in the art to incorporate the collected permeate compression of Chinn et al. into the method of JP ‘979 to allow the permeate to be used for reinjection, carbon dioxide sequestering or enhanced oil recovery (EOR), as suggested by Chinn et al. at paragraph [0012].

Allowable Subject Matter

10.	Claims 6-12 and 17 are allowed.

11.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 6-11 and 17, Japanese Patent Application Publication JP 2013-17939 discloses a method for processing a natural gas (biogas) containing carbon dioxide in an installation comprising a plurality of membrane modules (341a-341f), a first portion of the plurality of membrane modules being assigned to a first processing level (301) defining a first membrane surface, and a second portion of the plurality of membrane modules being assigned to a second processing level (302) defining a second membrane surface, wherein in a retentate mode (see Figs. 3-10) the first processing level and the second processing level are fluidly connected in retentate series, and wherein in a permeate mode (see Figs. 11-12) the first processing level and the second processing level are fluidly connected in permeate 
However, JP ‘979 discloses the retentate mode and the permeate mode being configured as two separate embodiments having different piping arrangements and does not teach or fairly suggest switching between the two modes. 
	The prior art made of record does not teach or fairly suggest the method of claim 6 wherein the natural gas processing is switched from the retentate mode to the permeate mode, or vice versa, when the carbon dioxide content of the natural gas reaches a given value.
	Claims 7-11 and 17 are likewise allowable due to their dependence from claim 7.

	With regard to claim 12, Japanese Patent Application Publication JP 2013-17939 discloses an installation for processing a natural gas (biogas) containing carbon dioxide comprising a natural gas supply line (351), a transfer inlet line (311), a permeate collection line (312), a retentate collection line (313), a permeate transfer line (315 or 317), a retentate transfer line (314 or 318), and a plurality of membrane modules (341a-341f), each of the plurality of membrane modules comprising an inlet fluidly connectable to the supply inlet line (351) and the transfer inlet line (311), a retentate outlet fluidly connectable to the retentate collection line and the retentate transfer line, and a permeate outlet fluidly connectable to the permeate collection line and the permeate transfer line, each of the plurality of membrane modules being fluidly isolatable from the lines, and a valve system (321a-321e, 322a-322e and 323a-323e) adapted to assign a first portion of the plurality of membrane modules to a first processing level (301) and a second portion of the plurality of membrane modules to a second processing level (302) at Figs. 3-12, the English language abstract and paragraphs [0022], [0027]-[0060] and [0068] of the English language machine translation.
	JP’979 further discloses the installation operating in the recited retentate mode in retentate series (see Figs. 3-10) and the installation operating in the recited permeate mode in permeate series (see Figs. 11 and 12). 

The prior art made of record does not teach or fairly suggest the installation of claim 12 comprising a valve system that configures the first and second processing levels in the recited retentate mode or permeate mode.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Reese et al. (see especially Figs. 1-3 and the abstract) and Baig et al. (see especially Fig. 1, the abstract and paragraphs [0016] and [0061]) disclose similar membrane separation systems wherein the number of membrane modules in a first and second stage can be adjusted.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
October 21, 2021